Citation Nr: 1812403	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for bacterial rhinitis (hereinafter rhinitis).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1980 to March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office located in San Diego, California.  The Veteran was provided a hearing in December 2017 with the undersigned Veteran's Law Judge, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Prior to January 7, 2015, the Veteran's rhinitis has not manifested to permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. 

2.  From January 7, 2015, the Veteran's rhinitis has manifested to permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 0 percent prior to January 7, 2015, for rhinitis have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6523 (2017).

2.  The criteria for the assignment of a rating of 10 percent, but no higher, from January 7, 2015, for rhinitis have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.97, DC 6523.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2012).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Analysis 

The Veteran's service-connected rhinitis is currently rated under Diagnostic Code (DC) 6523 of the Schedule Ratings for Diseases of the Nose and Throat.  See 38 C.F.R. § 4.97, DC 6523.

Under DC 6523, a 10 percent evaluation is assigned for bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 50 percent evaluation is assigned if there is rhinoscleroma.  Id.  Here, the Veteran is given a non-compensable rating from February 27, 2012. 

In February 2013, the Veteran was provided a VA examination.  The examiner diagnosed the Veteran with chronic rhinitis.  The examiner found the Veteran did not have obstruction of 50 percent or more of the nasal passage on both sides, complete obstruction on one side, nasal polyps, or rhinoscleroma.  However, the Veteran did have permanent hypertrophy of the nasal turbinates.  The Veteran had no tumors and neoplasms, no deviated septum, or laryngitis.  The examiner also noted that the Veteran's condition did not impact her ability to work. 

In January 2015, the Veteran received another VA examination.  The examiner also diagnosed the Veteran with chronic rhinitis.  The examiner noted the Veteran needed continuous medication for the condition.  The Veteran reported having a non-incapacitating episode of sinusitis with headaches, pain, and purulent discharge or crusting once over the last 12 months and none that required prolonged use of antibiotics.  The examiner found the Veteran had obstruction of greater than 50 percent of the nasal passage on both sides.  However, the Veteran did not have complete obstruction on one side, permanent hypertrophy of the nasal turbinates, nasal polyps, or rhinoscleroma.  An x-ray of her sinus was taken and found to be normal.  The examiner provided that the Veteran's condition did not impact her ability to work.

The Board notes the record also contains VA treatment records and private medical records that show the Veteran has consistently been treated with rhinitis.  However, none of these visits detail the Veteran's condition in terms of permanent hypertrophy of turbinates and with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, or with rhinoscleroma. 

After a review of the evidence, the Boards finds that an increased evaluation of 10 percent, but no higher, from January 7, 2015 is warranted. Although the January 2015 examiner did not find the Veteran to have had permanent hypertrophy of turbinates, the Board notes the examiner did find a greater than 50 percent obstruction of nasal passage on both sides.  Further, since the February 2013 examination did find the Veteran had permanent hypertrophy of turbinates, the Board finds the examinations viewed collectively warrant an increased rating to 10 percent from January 7, 2015.  However, since there is no evidence prior to January 7, 2015 of any kind of nasal obstruction, a grant of 10 percent for the entire appeal period is not warranted.

Additionally, a rating in excess of 10 percent is not warranted for any time during the period on appeal.  Throughout the entire appeal period, the Veteran has never been found to have rhinoscleroma, and thus, a rating of 50 percent for any time during the period on appeal is not warranted.  See 38 C.F.R. § 4.97, DC 6523.

The Board also acknowledges the Veteran's assertions that she is entitled to higher ratings, especially prior to January 7, 2015, because she believes her symptoms were worse.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report her symptoms, any opinion regarding the severity of her symptoms requires medical expertise that the Veteran has not demonstrated.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

Accordingly, a rating of 10 percent, but no higher, from January 7, 2015 for the Veteran's rhinitis is warranted.  The benefit of the doubt doctrine has been applied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  
. 
ORDER

An initial compensable rating in excess of 0 percent prior to January 7, 2015 is denied.

An evaluation of 10 percent, but no higher, from January 7, 2015 is granted. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


